—In an action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated October 15, 1998, as granted that branch of the defendant’s motion which was to dismiss those causes of action in the plaintiff’s complaint which sought to recover damages pursuant to General Municipal Law § 205-e.
Ordered that the order is reversed insofar as appealed from, without costs or disbursements, and that branch of the defendant’s motion which was to dismiss those causes of action in the plaintiffs’ complaint which sought to recover damages pursuant to General Municipal Law § 205-e is denied.
The defendant, the City of New York, correctly concedes that, in light of the decision of the Court of Appeals in Schiavone v City of New York (92 NY2d 308), the plaintiffs’ causes of action pursuant to General Municipal Law § 205-e must be reinstated. Ritter, J. P., Sullivan, S. Miller and Luciano, JJ., concur.